Detailed Correspondence
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-31 are pending and examined in the present Office action.

Drawings
The color drawings or color photographs petition to accept color drawings, submitted
11/08/2019 has been granted on 1/29/2020.

Claim Objections
Claims 10, 11, 25, 27, and 28 are objected to for the following informalities:
Claim 10 is objected to because as an independent claim, it must recite the deposit number of the claimed plant.
Claims 11 and 25 are objected to for the following informalities:
Claim 11 should recite —exhibits the combination of traits—, instead of “exhibits a combination of traits” to clarify the claim.
Claim 25 is objected to for depending from claim 23, which is drawn to a method of introduction of a desired trait into a plant of lettuce variety 79-414 RZ by backcrossing, because claim 25 does not recite that the selected backcross progeny comprise the desired traits and all of the physiological and morphological characteristics of a plant of lettuce variety 79-414 RZ when grown in the same environmental conditions, as recited in claim 23.
Claims 27 and 28, which read “a plant of claim 2”, should read “the plant of claim 2”.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3, 8-10, 12, 19-20, 23-24 and 30 recite the variety by name or NCIMB number; the claims are indefinite as the deposit has not been perfected. 
Claim 11 is rejected for the recitations “intensely red oak shaped leaves having narrow width of the lobes” as these traits are relative to the environment, the comparison plant, and the user who denotes the trait. Applicant has not provided a definition of “intensely red oak shaped leaves having narrow width of the lobes”, a variety which may be used for comparison nor a method used to calculate significance of variation. 
Claim is 13 is rejected because it is not clear what “other characteristics” is referring to. What is the comparison plant?
 Claim 25 is rejected because “the lettuce plant” lacks antecedent basis. Claim 23 is drawn to a method that produces multiple plants making it unclear which is being referred to.
Dependent claims which do not cure the deficiencies are also rejected. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Enablement
A. 	Claim 11 is rejected under 35 U.-S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an F1 progeny plant produced by crossing a plant of variety 79-414 RZ with a second plant, does not reasonably provide enablement for a progeny plant of any filial generation that exhibits a combination of traits including resistance against downy mildew (Bremia lactucae) races Bl:16EU to Bl:35EU, Bl:1US to Bl:9US; resistance to currant-lettuce aphid (Nasonovia ribisnigri) biotype Nr:0 as well as having intensely red oak shaped leaves having narrow width of the lobes and a multileaf trait.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these characteristics.
The claim is broadly drawn to a progeny plant produced by crossing a plant of variety 79-414 RZ with a second plant, wherein the progeny plant exhibits a combination of traits including resistance against downy mildew (Bremia lactucae) races Bl:16EU to Bl:35EU, Bl:1US to Bl:9US; resistance to currant-lettuce aphid (Nasonovia ribisnigri) biotype Nr:0 as well as having intensely red oak shaped leaves having narrow width of the lobes and a multileaf trait.
Wands factors. In re Wands, 858/F.2d 731, 8 USPQ2d 1400 (Fed. Or. 1988). In re Wands lists a number of factors for determining whether or not undue experimentation would be required by one skilled in the art to make and/or use the invention. These factors are: the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of -working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claim.
The specification teaches that plants of variety 79-414 RZ were made by an initial cross of plant 11P.35132 x plant 11P.35087 and selected to the F6 line, seed lot 17R.7241 (page 12, Table 1), deposited under NCIMB 43164 [0043]. The specification states that lettuce variety 79-414 RZ “is a uniform and stable line” [0049].
The specification further states that a lettuce plant designated 79-414 RZ exhibits a combination of traits including resistance against downy mildew (Bremia lactucae) races Bl:16EU to Bl:35EU, Bl:1US to Bl:9US; resistance to currant-lettuce aphid (Nasonovia ribisnigri) biotype Nr:0.
Additional traits are provided in tables 2-3.
Other than 79-414 RZ, the specification fails to teach a single plant having “the morphological and physiological characteristics” of the variety'' or even just the claimed combination of traits. 
The specification fails to teach how to predictably make a plant having the combination of traits including resistance against downy mildew (Bremia lactucae) races Bl:16EU to Bl:35EU, Bl:1US to Bl:9US and resistance to currant-lettuce aphid (Nasonovia ribisnigri) biotype Nr:0.

The specification does not teach how to obtain progeny plants that are derived from the instant variety that have the recited traits. The specification fails to teach when these traits are retained. In the art, it is well known that the traits of the product of a given cross between two lettuce plants are unpredictable. For example, US Patent 7,371,930 teaches that the “complexity' of inheritance influences choice of the breeding method” (col 2, Ins. 4-5). “A most difficult task is the identification of individuals that are genetically superior, because for most traits the true genotypic value is masked by other confounding plant traits or environmental factors" (col 2, Ins, 36-39), “The breeder has no direct control at the cellular level. Therefore, two breeders will never develop the same line, or even a very similar line, having the same lettuce traits” (col 2, Ins 50-53). "A breeder of ordinary skill in the art cannot predict the final resulting lines he develops, except possibly in a very gross and general fashion. The same breeder cannot produce the same line twice by using the same exact original parents and the same selection technique” (col. 2, lns. 63-67).
Thus, the art clearly recognizes that there is great unpredictability and many uncontrollable factors when breeding lettuce varieties.
Other than lettuce cultivar 79-414 RZ, the specification fails to teach how to make a plant having the claimed combination of traits.
The specification fails to teach how to make progeny plants derived from 79-414 RZ that have a combination of traits including resistance against downy mildew (Bremia lactucae) races Bl:16EU to Bl:35EU, Bl:1US to Bl:9US; and resistance to currant-lettuce aphid (Nasonovia ribisnigri) biotype Nr:0. 
Thus, given the unpredictability established in the prior art, it would appear that each potential breeding partner would have to be empirically tested to determine, which, if any, are suitable to cross with a plant of 79-414 RZ to produce progeny having the recited traits. Given that the claims require a resultant plant with a particular phenotype, the screening process could not be automated.
Accordingly, it would require undue trial and error experimentation to produce plants that exhibit a combination of resistance against downy mildew (Bremia lactucae) races Bl:16EU to Bl:35EU, Bl:1US to Bl:9US; resistance to currant-lettuce aphid (Nasonovia ribisnigri) biotype Nr:0 and the traits described in Tables 2-3. Therefore, it would require undue experimentation to practice the claimed invention.
B.	Claims 1-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims are drawn to plants, seeds, and methods of using said plants and seeds of lettuce variety 79-414 RZ.
Since the seed claimed is essential to the claimed invention, it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public. If a seed is not so obtainable or available, a deposit thereof may satisfy the requirements of 35 U.S.C. 112. The specification does not disclose a repeatable process to obtain the exact same seed in each occurrence 
If the deposit of these seeds is made under the terms of the Budapest Treaty, then an affidavit or declaration by the Applicant, or a statement by an attorney of record over his or her signature and registration number, stating that the seeds will be irrevocably and without restriction or condition released to the public upon the issuance of a patent or a statement that all requirements under 37 CFR 1.801-1.809 will be complied with would satisfy the deposit requirement made herein. A minimum deposit of 2500 seeds is considered sufficient in the ordinary case to assure availability through the period for which a deposit must be maintained.
On page 10 of the specification [0043], the Applicant states that a deposit of the variety was made under the Budapest Treaty; however, there is no affirmative statement that all restrictions upon availability to the public will be irrevocably removed upon issuance for the enforceable life of the patent, nor a statement that the deposit was accepted. 
If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the requirements set forth in 37 CFR 1.801-1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number showing that:
(a)    during the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
(b)    all restrictions upon availability to the public will be irrevocably removed
upon granting of the patent for the enforceable life of the patent in accordance with 37
CFR § 1.808(a)(2):
(c)    the deposit will be maintained in a public depository for a period of 30 years or 5
years after the last request or for the enforceable life of the patent, whichever is longer;

(d)    the viability of the biological material at the time of deposit will be tested (see 37 CFR 1.807).
In addition, the identifying information set forth in 37 CFR 1.809(d) should be added to the specification. See 37 CFR 1.801 - 1.809 [MPEP 2401-2411.05] for additional explanation of these requirements.
Written description
Claims 11, 13-15, 17-18, 21-22, 25, and 30-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are broadly drawn to plants produced by breeding methods comprising crossing a plant of 79-414 RZ with a second, unknown plant one or more times to yield progeny plants of an undefined filial generation or via mutagenesis and that have an undefined number of trait modifications. Additionally, the claims encompass methods for determining the genotype of F1 progeny of the variety by detecting undisclosed polymorphisms.
The specification teaches that plants of variety 79-414 RZ were made by an initial cross of plant 11P.35132 x plant 11P.35087 and selected to the F6 line, seed lot 17R.7241 (page 12, Table 1), deposited under NCIMB 43164 [0043]. The specification states that lettuce variety 79-414 RZ “is a uniform and stable line” [0049].
The specification further states that a lettuce plant designated 79-414 RZ. representative seed of which have been deposited under NCIMB Accession No. 43164, exhibits a combination of traits 
Claim 11 is drawn to a lettuce plant exhibiting resistance against downy mildew (Bremia lactucae) races Bl:16EU to Bl:35EU and Bl:1US to Bl:9US, (Nasonovia ribisnigri) biotype Nr:0. This plant is produced by a method that involves any number of crosses between 79-414 RZ and distinct lettuce cultivars. Thus, this claim essentially reads on any lettuce plant which merely exhibits these traits.
As discussed above, plant breeding is highly unpredictable and even when crossing the same two parents, one will not necessarily produce the same products of the cross. Even when crossing two inbred parent plants, a breeder cannot predict the phenotype of a given cross until the cross is made given the complexity of inheritance and the multigenic pathways controlling the traits. If the parents are inbred lettuce plants, then the Applicant has only described a single species of the broad genus. The claim is a product-by-process claim and thus encompasses any mother and any father plant that can produce a plant having the claimed traits. The claim is not limited to the single working example provided in the specification. Therefore, the Applicant has failed to describe a representative number of plants that can be utilized in the claimed method that will predictably and reliably produce plants have the recited traits,
Thus, plants having been produced by crossing any two plants or even crossing 79-414 RZ with a second, undisclosed plant that have the claimed traits have not been described. Furthermore, given the scope of claim 12 (a progeny plant having all the traits of 79-414 RZ, which is produced by selfing or by crossing a plant of the variety with a second plant of the variety), the plants of claim 11 are clearly not limited to these crosses but rather encompass crossing a plant of 79-414 RZ with a second distinct plant. Therefore, the claim encompasses any plant having only the traits recited and these traits need not be conferred by the same means as present in the deposited variety.

Similarly, claims 21 and 22 are drawn to seeds and plants produced by crossing a plant of 79-414 RZ with a second plant, to introduce a new trait, followed by 3-10 generations of further crossing. There is no requirement that the further crossing is limited to 79-414 RZ (backcrossing), but rather is specifically inclusive of outcrossing. Therefore, these seeds and plants are explicitly inclusive of F3-F10 generation plants that are produced by outcrossing. Thus, these claims encompass any lettuce plant, and the plant need not share a single trail in common with the variety.
Claim 31 is drawn to a plant produced by “introducing’ a mutation or transgene into lettuce variety 79-414 RZ. The term “introducing” does not limit the means by which the alteration is provided to the plant. Thus, the mutation or transgene may be “introduced” via breeding (outcrossing any number of times), which includes generations beyond the F1. Additionally, the mutation may be introduced via mutagenesis (by applying a mutagen). Doing so, induces thousands of random, unspecified mutations to the genome, which results in a plant that does not share the same genetic 
Progeny plants of higher filial generations have not been described, and thus, plants derived from said higher filial generation having been further modified via mutagenesis or transformation have not been described. Plants produced by mutagenizing a plant or seed of 79-414 RZ have not been described either genetically or phenotypically.
Claim 30 reads on a method of determining the genotype of a plant of 79-414 RZ by obtaining nucleic acids of 79-414 RZ, or a 1st generation progeny thereof, comparing the nucleic acids to a reference plant, and detecting polymorphisms that are indicative of lettuce variety 79-414 RZ. When crossing two plants, about 50% of the genome will come from the first parent (79-414 RZ) and the other 50% will come from the second parent (unknown breeding partner). This results in hybrid lettuce having an unpredictable genotype and phenotype. Thus, in obtaining "a sample of nucleic acids" from the progeny plant, one will not necessarily obtain those that originated from only the first parent; rather, they may be from only the second parent or may be a mosaic of the two parents. Thus, when "comparing” the nucleic acids, the "detected" polymorphisms will not necessarily be "‘indicative” of plants of 79-414 RZ - as claimed - because again, this progeny plant is not produced by breeding the inbred plant with itself but rather is produced through outcrossing. The Applicant has not provided any information as to which polymorphisms are "indicative" of 79-414 RZ or even reference nucleic acids so as to allow one to determine whether a given progeny plant has these polymorphisms of 79-414 RZ that "give rise to the expression of any one or more, or all, of the morphological and physiological characteristics of lettuce variety 79-414 RZ”. Therefore, the Applicant has not provided an adequate description of the necessary' elements to practice the claimed invention.

These claims are “reach through” claims in which the Applicant has described a starting material and at least one method step, however, they have not described the resulting product, and the genus of products that can be produced by the recited method steps and materials is so large that one of skill in the art is not able to envision the members of the genus. (See Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1890-93 (Fed. Cir. 2004)).
The Applicants fail to describe a representative number of plants produced by the claimed methods comprising outcrossing 79-414 RZ, producing plants that have the recited traits, and progeny plants produced by the methods. The Applicants only provide inbred plants of lettuce variety 79-414 RZ with characteristics listed in Tables 2-3 on pages 15-16 of the specification. Plants produced by the claimed methods encompass an undefined number of possible lettuce plants with varying genotypes and phenotypes which have not been described and were not in the possession of the applicant at the time of filing.
Dependent claims included in the rejection but not specifically mentioned are rejected for failing to overcome the deficiencies of the parent claims.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-15, 17, 18, 21, 22, 25, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moor (US Patent no. 9,155,279, issued October 13, 2015).
The claims are drawn to progeny lettuce plants that are a descendent of undefined filial generations from lettuce plants, seeds of which have been deposited under NCIMB Accession No. 43164, identified as 79-414 RZ , wherein the progeny is modified in one or more characteristics and wherein the modification is effected by mutagenesis or transformation with a transgene, a lettuce plant having morphological and/or physiological characteristics of a lettuce plant deposited under NCIMB Accession No. 43164, and seed of a 79-414 RZ -derived plant that is produced by an undefined number of filial generations.
The specification teaches that the lettuce plant deposited under NCIMB Accession No. 43164 has the characteristics listed in Tables 2-3 of the specification. Resistances are described on page 4 of the specification [0016]. Progeny are described broadly as:

[0029] In a further embodiment there is provided a progeny plant produced by sexual or vegetative reproduction, grown from seeds, regenerated from the above-described plant parts, or regenerated from the above-described tissue culture of the lettuce cultivar or a progeny plant thereof, a sample of seed of which having been deposited under NCIMB Accession No. 43164. The progeny may have any of the aforementioned resistance(s), and one or more morphological or physiological characteristics recited or tabulated herein, and a progeny plant advantageously having all of the aforementioned resistances and the characteristics recited and tabulated herein, are preferred. 
[0030] Progeny of the lettuce variety 79-414 RZ may be modified in one or more other characteristics, in which the modification is a result of, for example and without limitation, mutagenesis or transformation with a transgene. 
[0031] In still another embodiment, the present invention provides progeny of lettuce cultivar 79-414 RZ produced by sexual or vegetative reproduction, grown from seed, regenerated from the above-described plant parts, or regenerated from the above-described tissue culture of the lettuce cultivar or a progeny plant thereof. 
[0032] The invention further relates to a method for producing a seed of a 79-414 RZ- derived lettuce plant which may comprise (a) crossing a plant of lettuce variety 79-414 RZ, a sample of seed of which having been deposited under NCIMB Accession No. 43164, with a second lettuce plant, and (b) whereby seed of a 79-414 RZ-derived lettuce plant forms. This method may further comprise (c) crossing a plant grown from 79-414 RZ-derived lettuce seed with itself or with a second lettuce plant to yield additional 79-414 RZ-derived lettuce seed, (d) growing the additional 79-414 RZ-derived lettuce seed of step (c) to yield additional 79-414 RZ- derived lettuce plants, and (e) repeating the crossing and growing of steps (c) and (d) for an additional 3-10 generations to generate further 79-414 RZ-derived lettuce plants, and (f) whereby seed of a 79-414 RZ-derived lettuce plant forms. A seed produced by this method and a plant grown from said seed also form part of the invention. [0034] The invention also relates to a method of introducing at least one new trait into a plant of lettuce variety 79-414 RZ which may comprise: (a) crossing a plant of lettuce variety 79- 323 RZ, a sample of seed of which having been deposited under NCIMB Accession No. 43164, with a second lettuce plant that may comprise at least one new trait to produce progeny seed, (b) harvesting and planting the progeny seed to produce at least one progeny plant of a subsequent generation, wherein the progeny plant may comprise the at least one new trait, (c) crossing the progeny plant with a plant of lettuce variety 79-414 RZ to produce backcross progeny seed, (d) harvesting and planting the backcross progeny seed to produce a backcross progeny plant, and 
(e) repeating steps (c) and (d) for at least three additional generations to produce a lettuce plant of variety 79-414 RZ which may comprise at least one new trait and all of the physiological and morphological characteristics of a plant of lettuce variety 79-414 RZ, when grown in the same environmental conditions. A lettuce plant produced by this method also forms part of the invention. 

Moor discloses a lettuce variety designated as “79-86 RZ WINTEX RZ”, which has a number of the same characteristics to the instantly claimed lettuce such as plant type, seed color, anthocyanin distribution, anthocyanin concentration, leaf color, leaf thickness, absent trichomes, head shape, butt shape and midrib (Tables 1-2). Moor anticipates the claims because progeny of undefined filial generations of a lettuce plant deposited under NCIMB Accession No. 43164 may have many characteristics that are different from the parent plant, and additionally, Moor also discloses introducing traits into the lettuce by means of crossing, transgenes and mutagenesis (claims 14-21 and 27-31). Moor anticipates the claims since the progeny only need to have some of the same characteristics as that of 79-414 RZ and are not required to have the same genetic background as 79-414 RZ. Likewise, the plant of claim 18 and the seed of claim 27 is produced by crossing a plant of 79-414 RZ with a second plant and then crossing the progeny produced any number of times to produce the claimed plant and seed. Thus, the instantly claimed plants and seeds would not resemble the seed deposited under NCIMB 43164 or the plants grown from said seed, and there is no requirement that the plants or seeds share any of the morphological or physiological characteristics of 79-414 RZ.
Thus, the instantly claimed plants and seeds would not resemble the seed deposited under NCIMB 43164 or the plants grown from said seed, and there is no requirement that the plants or seeds share any of the morphological or physiological characteristics of 79-414 RZ. Thus, the plants and seed of Moor sharing at least one morphological and physiological trait with instant 79-414 RZ anticipates these limitations.
Accordingly, Moor anticipates the claimed invention.

Closest Prior Art

The closest prior art is Moor, which teaches lettuce variety 79-86 RZ WINTEX RZ, which shares the same plant type, seed color, anthocyanin distribution, anthocyanin concentration, leaf color, leaf thickness, absent trichomes, head shape, butt shape and midrib (Tables 1-2). Moor differs in at least fourth leaf apical margin, margin incision depth and leaf blistering.

Conclusion
Claims 1-31 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R BYRNES whose telephone number is (571)270-3935.  The examiner can normally be reached on 8:00 - 5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/DAVID R BYRNES/Examiner, Art Unit 1662                                                                                                                                                                                                        
/Ashley K Buran/Primary Examiner, Art Unit 1662